DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) filed on August 17, 2022 is in compliance with 37 CFR 1.97. Accordingly, the IDS has been considered by the Examiner. An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the feature of a parachute being “deployed from the envelop” as claimed in Claim 1, lines 9-10 and Claim 11, line 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. It is noted that a parachute is shown in FIG. 2 shows a parachute 210 that is coupled to an envelope 110 via a second module 150. However, the drawings do not show how a parachute is deployed from an envelope itself.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains the legal term “comprises” in line 8. Correction is required. See MPEP §§ 608.01(b) and 2111.03.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities: 
Claim 2, line 3 recites “based a pressure threshold” and appears to contain a grammatical issue. It is suggested that the phrase be replaced with -- based on a pressure threshold -- .
Claim 12, line 2 recites “based a pressure threshold” and appears to contain a grammatical issue. It is suggested that the phrase be replaced with -- based on a pressure threshold -- .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, lines 3, 5, and 8 each recite “an absolute pressure sensor of the two or more absolute pressure sensors.” It is unclear whether each instance of “an absolute pressure sensor” is referring to the same absolute pressure sensor or three separate pressure sensors. For the purposes of examination, each instance of an absolute pressure sensor has been interpreted to refer to either separate absolute pressure sensors, or the same absolute pressure sensor.
Regarding Claim 4, lines 3, 5, and 7 each recite “a pressure altitude sensor of the two or more pressure altitude sensors.” It is unclear whether each instance of “a pressure altitude sensor” is referring to the same pressure altitude sensor or three separate pressure altitude sensors. For the purposes of examination, each instance of a pressure altitude sensor has been interpreted to refer to either separate pressure altitude sensors, or the same pressure altitude sensor.
Regarding Claim 5, lines 3, 5, and 8 each recite “a dynamic pressure sensor of the two or more dynamic pressure sensors.” It is unclear whether each instance of “a dynamic pressure sensor” is referring to the same dynamic pressure sensor or three separate dynamic pressure sensors. For the purposes of examination, each instance of a dynamic pressure sensor has been interpreted to refer to either separate dynamic pressure sensors, or the same dynamic pressure sensor.
Regarding Claim 6, lines 3, 5, and 7 each recite “a pressure sensor of the two or more pressure sensors.” It is unclear whether each instance of “a pressure sensor” is referring to the same pressure sensor or three pressure sensors. For the purposes of examination, each instance of a pressure sensor has been interpreted to refer to either separate pressure sensors, or the same pressure sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,012,810 to Tenney (hereinafter “Tenney”) in view of U.S. Patent No. 10,953,975 to Leidich et al (hereinafter “Leidich”).
Regarding Claim 1, Tenney discloses a flight termination system (FTS) for a lighter than air (LTA) vehicle (A high altitude load release for a balloon 1 (see e.g., Tenney at col. 1, lines 12-17 and 60-70 and FIG. 1), comprising:
a first mechanical actuation system configured to be triggered in a first stage, the first mechanical actuation system further configured to cause an envelope and a payload of the LTA vehicle to separate (a shackle device 5 is operable to separate a load 4 and a container 8 from the balloon 1; see e.g., Tenney at col. 1, line 60 to col. 2, line 2 and col. 2, line 68 to col. 3, line 11, and FIGS. 1-4); and 
a second mechanical actuation system configured to be triggered in a second stage, the second mechanical actuation system further configured to cause a parachute to deploy from a component coupled to the payload (a break cord or line 9 is operable for positive deployment of a parachute 6 coupled to the load 4 and the container 8; see e.g., Tenney at col. 1, lines 60 to col. 2, line 2; and FIG. 1).
Tenney is silent on providing a mechanical actuator for deploying a parachute from the balloon 1. Leidich discloses a reusable balloon system 100 including a balloon 102, a payload 104, and a parachute 112 (see e.g., Leidich at col. 3, lines 51-64 and FIGS. 1A-1D). Leidich further discloses that the parachute 112 is stowed between the balloon 102 and the payload 104, and drops from the stowed position during deployment (see e.g., Leidich at col. 5, lines 1-26 and FIGS. 1A-1B). Leidich also describes the safety and environmental issues associated with single-use balloons (see e.g., Leidich at col. 1, lines 31-54).
Thus, it would have been obvious for one skilled in the art at the time of filing to try modifying the balloon of Tenney to include a parachute deployable from the balloon, in light of the teachings of Leidich, to enable the balloon to descend in a controlled fashion to prevent damage or injury on the ground, and/or to improve recovery of the balloon to reduce environmentally adverse effects.
Regarding Claim 9, Tenney discloses wherein the first mechanical actuation system is configured to be triggered by a signal from a sensor or by a signal transmitted from an offboard communication system to the LTA vehicle (an altitude responsive determining device 7 detonates squibs 39 to initiate separation of the balloon 1 from the load 4 and the container 8, and the altitude responsive determining device 7 transmits a signal through wires 34 to the squibs 39; see e.g., Tenney at col. 2, line 67 to col. 3, lines 11 and FIG. 1), and wherein the second and third stages are triggered based on one or two elapsed times from the triggering of the first stage (the parachute 6 associated with the load 4, and the parachute associated with the modified balloon 1 are operable to deploy after some period of time has elapsed after the squibs 39 have been detonated and the load 4 is separated from the balloon 1).
Regarding Claim 11, Tenney discloses a method of terminating the flight of a lighter than air (LTA) vehicle (a high altitude load release system and method for separating a balloon 1 (see e.g., Tenney at col. 1, lines 12-17 and 60-70 and FIG. 1), comprising:
triggering a first mechanical actuation system of a flight termination system (FTS), thereby causing the first mechanical actuation system to fire, in response to which an envelope and a payload of the LTA vehicle is separated (a shackle device 5 is operable to separate a load 4 and a container 8 from the balloon 1; see e.g., Tenney at col. 1, line 60 to col. 2, line 2 and col. 2, line 68 to col. 3, line 11, and FIGS. 1-4);
triggering a second mechanical actuation system of the FTS after triggering the first mechanical actuation system, thereby causing the second mechanical actuation system to fire, in response to which a parachute is deployed from the payload (a break cord or line 9 is operable for positive deployment of a parachute 6 coupled to the load 4 and the container 8; see e.g., Tenney at col. 1, lines 60 to col. 2, line 2; and FIG. 1).
Tenney is silent on triggering a mechanical actuator to deploy a parachute from the balloon 1. Leidich discloses a reusable balloon system 100 including a balloon 102, a payload 104, and a parachute 112 (see e.g., Leidich at col. 3, lines 51-64 and FIGS. 1A-1D). Leidich further discloses that the parachute 112 is stowed between the balloon 102 and the payload 104, and drops from the stowed position during deployment (see e.g., Leidich at col. 5, lines 1-26 and FIGS. 1A-1B). Leidich also describes the safety and environmental issues associated with single-use balloons (see e.g., Leidich at col. 1, lines 31-54).
Thus, it would have been obvious for one skilled in the art at the time of filing to try modifying the balloon of Tenney to include a parachute and deploying the parachute from the balloon, in light of the teachings of Leidich, to enable the balloon to descend in a controlled fashion to prevent damage or injury on the ground, and/or to improve recovery of the balloon to reduce environmentally adverse effects.
Regarding Claim 19, Tenney discloses wherein the triggering of the first mechanical actuation system is in response to a signal from a sensor or in response to a signal transmitted from an offboard communication system to the LTA vehicle (an altitude responsive determining device 7 detonates squibs 39 to initiate separation of the balloon 1 from the load 4 and the container 8, and the altitude responsive determining device 7 transmits a signal through wires 34 to the squibs 39; see e.g., Tenney at col. 2, line 67 to col. 3, lines 11 and FIG. 1), and wherein the triggering of the second and the third stages are based on one or two elapsed times from the triggering of the first stage (the parachute 6 associated with the load 4, and the parachute associated with the modified balloon 1 are operable to deploy after some period of time has elapsed after the squibs 39 have been detonated and the load 4 is separated from the balloon 1).

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tenney in view of Leidich, as applied to Claims 1 and 11 above, and in further view of U.S. Publication No. 2018/0294870 to Wynsberghe (hereinafter “Wynsberghe”). It is noted that Wynsberghe was cited in the IDS dated August 17, 2022.
Regarding Claims 7 and 17, neither Tenney nor Leidich describe triggering separation a balloon or envelope from the payload using an accelerometer. However, in the same field of endeavor, Wynsberghe discloses a craft 20 with a super pressure balloon 26 for supporting a payload 54 (see e.g., Wynsberghe at paras. 0029, 0069 and FIG. 2. Wynsberghe further discloses that the craft 20 carries a complement of sensors 50, including accelerometers and altimeters, to determine position, vector, velocity, and acceleration conditions in order to monitor and guide the craft 20 to a desired location; see e.g., Wynsberghe at paras. 0058-0062). Wynsberghe also discloses that in the event of balloon failure, the payload can be detached from the balloon and a parachute can be deployed to enable safe landing on ground (see e.g., Wynsberghe at para. 0119).
Thus it would have been obvious for one skilled in the art at the time of filing to modify the balloon separation system of Tenney to further include an accelerometer, in light of the teachings of Wynsberghe, to improve determination of position, vector, velocity, and acceleration conditions (such as rapid descent or free fall). The improved detection of rapid changes in acceleration and/or altitude would enable the shackle device 5 of Tenney to be triggered in a timely fashion to ensure that the load 4 and container 8 can be separated from the balloon 1, and the parachute 6 deployed with sufficient time remaining for a safe landing.
Regarding Claims 8 and 18, neither Tenney nor Leidich describe triggering separation a balloon or envelope from the payload using a signal from an offboard communication system. However, in the same field of endeavor, Wynsberghe discloses a craft 20 with a super pressure balloon 26 for supporting a payload 54 (see e.g., Wynsberghe at paras. 0029 and 0069 and FIG. 2). Wynsberghe further discloses that a ground crew can initiate a flight termination procedure to return the payload or other equipment to the ground quickly (see e.g., Wynsberghe at para. 0076).
Thus it would have been obvious for one skilled in the art at the time of filing to modify the load release actuator 7 of Tenney for the benefit of enabling a ground crew to return a payload quickly to the ground based on conditions observed by the ground crew.


Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tenney in view of Leidich, as applied to Claims 1 and 11 above, and in further view of Wynsberghe, U.S. Publication No. 2008/0054125 to Goorts (hereinafter “Goorts”), and U.S. Patent No. 5,825,667 to Van Den Broek (hereinafter “Broek”).
Regarding Claims 3-6, as best interpreted, it is noted in the above 35 USC 112 section that it is unclear whether a single sensor or multiple sensors are used to trigger the different mechanical actuations. Additionally, it is noted that the phrase "based on" is broad and can be used to describe a condition where a pressure value is at, above, below, approaching, departing from, or within a range about a particular threshold.
Tenney discloses an altitude responsive determining device 7 for detonating squibs 39 for initiating separation of the balloon 1 from the load 4 and the container 8, and subsequently deploying the parachute 6 (see e.g., Tenney at col. 1, lines 60-72, col. 2, line 67 to col. 3, lines 11 and FIG. 1). It is known in the art that altitude responsive devices, such as altimeters, operate by measuring air pressure. However, neither Tenney nor Leidich expressly describe triggering separation or deploying parachutes using pressure sensors, including absolute pressure sensors, pressure altitude sensors, and/or dynamic pressure sensors.
In the same field of endeavor, Wynsberghe discloses a craft 20 with a super pressure balloon 26 for supporting a payload 54 (see e.g., Wynsberghe at paras. 0029 and 0069 and FIG. 2). Wynsberghe further discloses that the craft 20 carries a complement of sensors 50, including accelerometers and altimeters, to determine position, vector, velocity, and acceleration conditions in order to monitor and guide the craft 20 to a desired location (see e.g., Wynsberghe at paras. 0058-0062). Wynsberghe also discloses that in the event of balloon failure, the payload can be detached from the balloon and a parachute can be deployed to ensure safe landing on ground (see e.g., Wynsberghe at para. 0119). Moreover, Wynsberghe discloses that the sensors 50 can be used to assist with other functions and that any type of sensors can be placed anywhere on the craft 20, including the balloon and payload (see e.g., Wynsberghe at para. 0058).
Goorts discloses a parachute release device and explains that dynamic pressure can be used to determine a speed of a falling parachutist (see e.g., Goorts at paras. 0005-0007). Broek discloses a parachute release device with an absolute pressure sensor (see e.g., Broek at col. 3, lines 13-20 and col. 4, lines 3-55).
Thus it would have been obvious for one skilled in the art at the time of filing to provide the altitude responsive determining device 7, the parachute 6, and the parachute associated with the balloon 1 (in view of Leidich above) each with one or more types of pressure sensors, using known sensors and techniques for the predictable result of enabling separation to be executed at an appropriate altitude to provide sufficient spacing of components prior to deployment of parachutes (to prevent entanglement), and enabling respective parachutes to be deployed at correct altitudes for the size and mass attached to the respective parachutes.
Regarding Claim 13-16, Regarding Claims 13-15, it is noted that the phrase "based on" is broad and can be used to describe a condition where a pressure value is at, above, below, approaching, departing from, or within a range about a particular threshold.
Tenney discloses an altitude responsive determining device 7 for detonating squibs 39 for initiating separation of the balloon 1 from the load 4 and the container 8, and subsequently deploying the parachute 6 (see e.g., Tenney at col. 1, lines 60-72, col. 2, line 67 to col. 3, lines 11 and FIG. 1). It is known in the art that altitude responsive devices, such as altimeters, operate by measuring air pressure. However, neither Tenney nor Leidich expressly describe triggering separation or deploying parachutes using pressure sensors, including absolute pressure sensors, pressure altitude sensors, and/or dynamic pressure sensors.
In the same field of endeavor, Wynsberghe discloses a craft 20 with a super pressure balloon 26 for supporting a payload 54 (see e.g., Wynsberghe at paras. 0029, 0069 and FIG. 2). Wynsberghe further discloses that the craft 20 carries a complement of sensors 50, including accelerometers and altimeters, to determine position, vector, velocity, and acceleration conditions in order to monitor and guide the craft 20 to a desired location (see e.g., Wynsberghe at paras. 0058-0062). Wynsberghe also discloses that in the event of balloon failure, the payload can be detached from the balloon and a parachute can be deployed to ensure safe landing on ground (see e.g., Wynsberghe at para. 0119). Moreover, Wynsberghe discloses that the sensors 50 can be used to assist with other functions and that any type of sensors can be placed anywhere on the craft 20, including the balloon and payload (see e.g., Wynsberghe at para. 0058).
Goorts discloses a parachute release device and explains that dynamic pressure can be used to determine a speed of a falling parachutist (see e.g., Goorts at paras. 0005-0007). Broek discloses a parachute release device with an absolute pressure sensor (see e.g., Broek at col. 3, lines 13-20 and col. 4, lines 3-55).
Thus it would have been obvious for one skilled in the art at the time of filing to provide the altitude responsive determining device 7, the parachute 6, and the parachute associated with the balloon 1 (in view of Leidich above) each with one or more types of pressure sensors, using known sensors and techniques for the predictable result of triggering separation at an appropriate altitude to provide sufficient spacing of components prior to deployment of parachutes (to prevent entanglement), and triggering the respective parachutes to deploy at correct altitudes for the given size and mass of equipment attached to the respective parachutes.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tenney in view of Leidich, as applied to Claims 1 and 11 above, and further in view of U.S. Patent No. 2,570,295 to Vantine (hereinafter “Vantine”).
Regarding Claims 10 and 20, Tenney discloses using a break cord or line 9 for positive deployment of a parachute 6 immediately upon release of the load from the ring 3 (see e.g., col. 1, line 65 to col. 2, line 2). Leidich discloses a parachute 112 dropping from a stowed position as part of the deployment process (see e.g., col. 5, lines 1-26 and FIGS. 1A-1B). However, neither Tenney nor Leidich discloses using a squib to deploy a parachute.
In the same field of endeavor, Vantine discloses a parachute safety opener that causes a firing circuit 4 to activate upon detecting a previously set distance above the ground (see e.g., Vantine at col. 2, lines 39-54 and FIGS. 1 and 3). The parachute safety opener provides a means for determining a distance between a parachute and the ground independent of barometric pressure in order to accommodate for changes in ground height, such as the presence of a mountain (see e.g., Vantine at col. 1, lines 10-42). Additionally, Vantine discloses that upon detecting of the predetermined distance above the ground, the firing circuit 4 will cause an explosive charge or squib 5 to detonate to open the parachute (see e.g., Vantine at col. 2, lines 27-54).
Thus it would have been obvious for one skilled in the art at the time of filing to substitute or supplement the break cord or line 9 with the parachute safety opener system of Vantine, and separately to provide the second parachute coupled to the balloon with the parachute safety opener system of Vantine, for the benefit of deploying the respective parachutes at a predetermined distance above the ground such that the first parachute coupled to the payload and the second parachute coupled to the balloon are each deployed a sufficient distance above the ground for safe landing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642                                                                                                    
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642